[header01.jpg]

Exhibit 10.4             
Patheon Pharmaceutical Services Inc
4721 Emperor Blvd., Suite 200
Durham, North Carolina 27703







April 26, 2010
Revised May 7, 2010
PERSONAL AND CONFIDENTIAL


Mr. Harry Gill
839 Clubridge Court
Chester VA 23836


Dear Harry:


It gives me great pleasure to confirm the offer made to you, Harry Gill, (the
“Vice President”), with Patheon Pharmaceutical Services, Inc., ( “Patheon”).
This letter will detail the terms and conditions of your employment.


1.
Assumption of Duties: Your start date is anticipated to be June 16, 2010. You
will assume the position of Vice President, Business Management, North America,
reporting to Peter Bigelow, President North America Operations. The Vice
President's principal office will be at the US Headquarters location in Durham,
North Carolina. The Vice President will be required to relocate to
Raleigh/Durham area as a condition employment. During your employment, you shall
devote substantially all business time, energies and talents to serving as the
Vice President, Business Management, North America and perform duties
conscientiously and faithfully subject to the reasonable and lawful directions
of the President North America Operations, and in accordance with each of the
corporate governance and ethics guidelines, conflict of interests policies and
code of conduct applicable to all employees.



2.
Direct Reports and Functional Responsibility:



The Vice President shall serve as the Vice President, Business Management, North
America, with such authority, duties and responsibilities as are commensurate
with such position, reporting to the President North America Operations.


The Vice President's primary purpose is to develop and maintain senior level
contact on a North American basis with assigned major pharmaceutical clients of
Patheon. The position functions as a team leader within the Patheon organization
to organize all activity for the assigned clients.
 
3.
Compensation and Benefits:



Base Salary:    Your initial base salary will be U.S. $230,000 annually, payable
to you on a semi-monthly basis. Increases to Base Salary, if any, are at the
sole discretion of Patheon. Merit Increases typically occur in January, and are
based on performance. Employees hired after July 31 are not eligible for a merit
increase for the current fiscal year. Patheon will deduct from your Base Salary
any applicable taxes and source deductions that Patheon is required or
authorized to withhold or make.


Sign-on Bonus: The Corporation will pay the Vice President in a lump sum, within
30 business days of the Effective Date, a sign-on bonus of $50,000 U.S. If the
Vice President voluntarily terminates employment with the Corporation within one
year after the Effective Date, the Vice President shall reimburse the
Corporation this $50,000 payment within 30 days of termination. If the Vice
President fails to make this reimbursement payment within 30 days of
termination, the Corporation shall withhold the unpaid amount from any amounts
otherwise owed to the Vice President (but only to the extent those amounts are
not considered deferred compensation under Section 409(A).


Retirement: You will be provided with retirement benefits as set forth in the
attached Schedule A.

[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]



Health and Welfare: You will be provided health care and welfare benefits, which
you will be eligible to join immediately as outlined in the attached Schedule B.
More detailed plan provisions are available through the Human Resources group.


Vacation: You will be eligible for four (4) weeks vacation under Patheon's
vacation policy for salaried associates. During your first calendar year of
employment, however, the amount of vacation will be prorated based on your hire
date. Vacation is accrued on a daily basis. Additionally, you will be eligible
for 4 floating holidays and 24 hours of Emergency Time Off. These are also
prorated based on your hire date. Your annual vacation entitlement will be based
on your completed years of service with Patheon. Up to five days of vacation
time may be carried over from one calendar year to the next. If you terminate
from employment, your vacation entitlement for the calendar year in which the
termination occurs will be pro-rated based on the number of months of service in
that year.
 
Bonus: You will be eligible for a target bonus incentive, the amount of which
could be up to 35% of your base salary.  The terms of this incentive bonus will
be communicated in more detail by the President North America Operations. The
Bonus Incentive Plan runs for 12 months and is calculated at the end of each
fiscal year, and paid out in the following calendar year. Those hired after
August 1, 2010 are not eligible for payout based on 2010 fiscal year results.
 
The annual performance bonus, if earned, will be paid to the Vice President by
Patheon in the same manner and payment period generally applicable under the
annual incentive plan, but in no event later than two and a half months after
the later of (i) the end of the applicable performance period, or (ii) the end
of the calendar year in which the performance period ends. Nothing contained in
this section will guarantee the Vice President any specific amount of incentive
compensation, or prevent the President North America Operations from
establishing performance goals and compensation targets applicable only to the
Vice President.


The payment of any bonus incentive is at the sole discretion of Patheon.


Equity Compensation


(a)
Subject to the approval of the Board of Directors, the Vice President shall be
granted a stock option to purchase 30,000 shares of common stock of Patheon at
an exercise price per share equal to the market value of the common stock on the
date of the grant (the "Option"). Except as otherwise provided in the Amended
and Restated Incentive Stock Option Plan (the "ISOP") or stock option award
agreement (the "Stock Related Documents"), the Option will (i) vest as to 1/3 of
the shares subject to the Option on each of the first three anniversaries of the
date of grant, subject to the Vice President's continued employment with the
Affiliated Group until the relevant vesting dates, and (ii) have a seven year
term. The Option will be subject to the terms, definitions and provisions of the
applicable Stock Related Documents.



(b)
During the Vice President's employment, at the discretion of the Board of
Directors or its delegate, the Vice President also shall be eligible to receive
additional stock options and other long-term incentives under the ISOP or any
similar plan adopted by Patheon from time to time.



(c)
Upon the occurrence of a Change in Control, any stock options to purchase shares
of the common stock of Patheon then held by the Vice President shall, to the
extent not otherwise provided in the applicable Stock Related Documents, become
immediately vested and exercisable and shall remain exercisable for the
remaining term of such stock option (which remaining term shall be determined
without regard to the Vice President's termination of employment).



(d)
The Vice President will be required to comply with the terms of any share
ownership guidelines applicable to senior executives of Patheon generally, as
amended from time to time.




[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]













Other Benefit Plans:


The Vice President's principal office will be at the US Headquarters location in
Durham, North Carolina. The Vice President will be required to relocate to
Raleigh/Durham area as a condition employment. The Vice President will be
eligible for relocation assistance in accordance with the attached North
American Tier 1 program. The move must be completed within twelve (12) months of
Vice President's employment.


The Company will assist with relocating the personal and household goods from
the Vice President's temporary housing in either Puerto Rico or Chester,VA. The
Company further agrees that support for the sale of the Vice President's
permanent residence will be limited to the residence located at 839 Clubridge
Court, Chester, VA 23836. If the Vice President is involuntarily terminated for
reasons other than for cause, he will not be subject to the repayment provisions
under the Company's Tier One relocation plan.


Patheon shall also pay the Vice President, in regular semi-monthly installments,
an allowance of
$ 1,000.00 US per month for car related expenses subject to the normal payroll
source deductions.




Changes to Benefits and Plans


Patheon and its subsidiaries, each have the right to amend, vary, modify, reduce
or eliminate any or all of the Bonus Incentive Plan, the retirement Plan or the
Employee Benefits Plan from time to time upon reasonable written notice.




Termination


If the Corporation shall terminate the Vice President's employment other than
for Cause; the Corporation shall pay, or cause to be paid, to the Vice President
in a lump sum in cash the sum of: (i) the Vice President's Annual Base Salary
through the Date of Termination, and (ii) any accrued vacation pay, in each case
to the extent not theretofore paid (the sum of the amounts described in clauses
(i) and (ii) shall be hereinafter referred to as the "Accrued Obligations"). The
Accrued Obligations shall be paid within 30 days after the Date of Termination.


•
“Cause” means the determination, in good faith, by the President North America
Operations, after notice to the Vice President and, if curable, a reasonable
opportunity to cure, that one or more of the following events has occurred: (i)
the Vice President has failed to perform his material duties, and such failure
has not been cured after a period of 30 days notice from the Corporation; (ii)
any reckless or grossly negligent act by the Vice President having the effect of
injuring the interests, business or reputation of any member of the Affiliated
Group in any material respect; (iii) the Vice President's commission of any
felony (including entry of a nolo contendere plea); (iv) any misappropriation or
embezzlement of the property of any member of the Affiliated Group; or (v) a
breach of any material provision of this Agreement by the Vice President.



•
The Corporation shall pay, or cause to be paid, to the Vice President an amount
equal to the Vice President's Annual Base Salary plus an amount determined by
the President North America Operations in his sole discretion to reflect the
annual incentive the Vice President would have otherwise earned during the year
in which the Date of Termination occurs. Such amount shall generally be paid in
cash in twelve (12) equal monthly installments beginning within 60 days after
the Date of Termination. Notwithstanding the foregoing, if the severance benefit
described in this Section 5.1(b) exceeds two times the lesser of (i) the Vice
President's annual compensation or (ii) the compensation limit in effect under
Section 401(a)(17) of the Code for the calendar year including the Date of
Termination, any amounts not yet paid as of the “short-term


[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]

deferral date” shall be paid in a lump sum on the “short-term deferral date.”
The “short-term deferral date” is the date that is two and one-half months after
the end of the later of (i) the calendar year containing the Date of Termination
or (ii) the Company's fiscal year containing the Date of Termination. Such
payment shall be paid to Vice President within 30 days after the Date of
Termination.


•
If the Vice President elects COBRA continuation coverage for any of the group
health benefits in which he was enrolled on the Date of Termination, the
Corporation will pay for a portion of such coverage. For the coverage in effect
during the first twelve months after the Date of Termination, the Corporation
shall contribute the amounts necessary so that the Vice President's cost for
such group health plan coverage is the same as it would have been had he
remained employed. Such payments shall be made to the medical coverage carrier
on the later of (i) the due date for the applicable payment, as determined by
the medical coverage carrier or (ii) the Release Deadline. The Corporation shall
not pay for any portion of the COBRA continuation coverage that is in effect
more than twelve months after the Date of Termination.



•
To the extent not theretofore paid or provided, the Affiliated Group shall pay
or provide, or cause to be paid or provided, to the Vice President any other
amounts or benefits required to be paid or provided or which the Vice President
is eligible to receive under any plan, program, policy or practice or contract
or agreement of the Affiliated Group (such other amounts and benefits shall be
hereinafter referred to as the "Other Benefits"), in accordance with the terms
and normal procedures of each such plan, program, policy or practice or contract
or agreement, based on accrued and vested benefits through the Date of
Termination.



If the Vice President receives payments and benefits pursuant to this Section,
then the Vice President shall not be entitled to any other severance pay or
benefits under any severance plan, program or policy of any member of the
Affiliated Group, unless otherwise specifically provided therein in a specific
reference to this Agreement.


Release


Notwithstanding anything contained herein to the contrary, the Corporation shall
only be obligated to make the payments under Section Termination if: (a) within
the 50-day period after the Date of Termination, the Vice President executes a
general release, in a form provided by the Corporation, of all current or future
claims, known or unknown, against the Affiliated Group, its officers, directors,
shareholders, employees and agents arising on or before the date of the release,
including but not limited to all claims arising out of the Vice President's
employment with the Affiliated Group or the termination of such employment, and
(b) the Vice President does not revoke the release during the seven-day
revocation period prescribed by the Age Discrimination in Employment Act of
1967, as amended, or any similar revocation period, if applicable. The
Corporation shall be obligated to provide such release to the Vice President
promptly following the Date of Termination.


4. Confidentiality/Non-Competition agreement:


You will be required to sign a confidentiality/non-competition agreement which
we require all Patheon associates to sign. A copy of this agreement is attached
as Schedule C.


This letter reflects the entire agreement regarding the terms and conditions of
your employment. Accordingly, it supersedes and completely replaces any prior
oral or written communication on this subject. This letter is not an employment
contract and should not be construed or interpreted as containing any guarantee
of continued employment. The employment relationship at Patheon is by mutual
consent ("Employment-At-Will"). This means that associates have the right to
terminate their employment at any time and for any reason. Likewise, Patheon
reserves the right to discontinue your employment with or without cause at any
time and for any reason.





[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]

By acceptance of this offer, you agree that (1) no trade secret or proprietary
information belonging to any previous employer will be disclosed or used by you
at Patheon and that no such information, whether in the form of documents,
memoranda, software, etc., will be retained by you or brought with you to
Patheon, and (2) you have brought to Patheon's attention and provided it with a
copy of any agreement which may impact your future employment at Patheon ,
including non-disclosure, non-competition, invention/patent assignment
agreements or agreements containing future work restrictions.


5. Deferred Compensation Plan: You are eligible to participate in the Deferred
Compensation Plan as set forth in the attached Schedule D.




6. General Provisions:


Your offer of employment is contingent on the following additional conditions:


•
Satisfactory drug screen/physical results. Once you have accepted our offer,
please call us to make arrangements. The results of both the physical
examination and the drug screen must be available in advance of your start date
with Patheon; normal turnaround is at least 72 hours for results.

•
That you present documents on your first day of work that establish your
identity and authority to work in the United States. All individuals hired are
required by the Immigration Reform and Control Act of 1986 to provide
verification documents (see attached).

•
A satisfactory background and reference check.



We look forward to you joining Patheon and wish you a prosperous career here.
Please indicate your acceptance of this offer by signing below and returning the
signed original to me no later than May 14, 2010. Please keep a copy of the
signed letter for your personal records.


Sincerely,
/s/ Toni T. Sweeney


Toni T. Sweeney
Vice President Human Resources, NA
Patheon Pharmaceuticals Inc.


I accept the offer as stated above and will start my employment on July 6th. I
understand and acknowledge that this offer does not guarantee me employment for
any period of time and that the employment relationship between Patheon and me
will be “at will,” which means that either Patheon or I may terminate the
relationship at any time and for any reason. I also understand and acknowledge
that Patheon may change the terms and conditions of my employment at any time.






/s/ Harry Gill             May 10, 2010                                  
Harry Gill                        Date















[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]







Schedule A - Retirement Summary


PATHEON PHARMACEUTICAL SERVICES INC. - RETIREMENT SAVINGS PLAN






Patheon Pharmaceutical Services Inc. Retirement Savings Plan




401(k) Match
Eligibility - first of the month following 90-Days
Vesting - 5 Year Graded Vesting, 20% per year
Match - 100% of the first 4%
 

Patheon Pharmaceutical Services Inc. may at any time in its discretion alter,
amend, discontinue, or terminate the Patheon Pharmaceutical Services Inc.
Retirement Savings Plan, and any of its provisions. While Patheon anticipates
giving notice to its associates prior to any such change, it may do so without
prior notice to its associates.



















































[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]

Schedule B - Health and Welfare Summary


PATHEON PHARMACEUTICALS SERVICES INC. - RTP - HEALTH & WELFARE BENEFIT PLANS
                                                                                                                                                                                                      


BUSINESS TRAVEL ACCIDENT INSURANCE
Travel and Accident insurance that covers employees for death, dismemberment
and/or loss for self, spouse and/or dependent children while on business travel.


DENTAL PLAN
Patheon offers a Preferred Dentist Program (PDP) plan for dental services with a
percentage of dental costs paid by the insurance provider based on the type of
dental services provided. In summary, preventive care is covered at 100%, basic
services at 80%, major at 50% and orthodontia at 50%. Orthodontia is available
for both children and adults. There are maximum limits, but no deductibles. Most
dental offices submit claims directly to the Insurance Provider.
DISABILITY PLANS
Short-term Disability:
Provided that eligibility and documentation requirements are met, STD provides
income protection during the first 180 days of a disability. Salary continuation
is as follows:
•
100% for the first 60 days

•
80 % for next 30 days

•
60% for next 90 days



EAP
Patheon provides an Employee Assistance Program for all employees through our
medical insurance provider. Qualified counselors provide up to 6 counseling
visits per occurrence at company expense. If referred for continued care,
employee responsible for costs incurred not covered by medical insurance.


FLEXIBLE SPENDING ACCOUNTS
FSA's allow employees to contribute pre-tax dollars for reimbursement of health
care or dependent care expenses. The health care account can cover eligible
health expenses that are not covered under the medical plan. Dependent care
reimburses the expenses of eligible caregivers for a dependent who lives with
the employee and cannot provide self care, such as a dependent child, a child
with disabilities or an elderly parent.


LIFE AND AD&D
Patheon provides employee life insurance at an amount of 1.5 times annual base
salary to a maximum of $800,000 as a company-paid benefit.
Employees may purchase optional life insurance at group rates. Options for
insurance:
•
Supplemental employee life at 1,2,3, or 4 times base salary up to a maximum of
$900,000.

•
Spouse life: $10,000, $30,000 and $50,000.

•
Child life: $5,000 and $10,000.



LONG TERM CARE
Employees may purchase Long Term Care (LTC) insurance for self, spouse, parents
and parents-in-law of employees, grandparents and grandparents-in-law of
employees, retirees, spouses of retirees and adult children. LTC refers to
regular assistance with daily functions such as bathing, eating and or dressing.
LTC insurance helps pay for care at home, in an adult day care center, assisted
living facility, nursing home or hospice.



[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]

LONG TERM DISABILITY
The company pays for coverage at 60% monthly income to a maximum of $10,000 per
month. An employee can purchase a “buy up” which increases the coverage to 70%.
There is a 12-month exclusion period for disabilities resulting from
pre-existing conditions. Employees must submit timely and correct documentation
to the Health Services Unit and/or the insurance provider.


MEDICAL COVERAGE
Employees select from a Preferred Provider Option (PPO) or a high deductible
plan referred to as a High Deductible Health Plan, abbreviated as HDHP.
Employees who elect the HDHP option may also elect to open a Health Savings
Account. PPO's provide options for in- network and out of network services using
a system of deductibles and percentages of payment. The HDHP operates as a
catastrophic insurance once high deductibles are met. Both plans provide
three-tier prescription coverage.


For more detail on coverage and cost, please refer to the Current Guide to
Patheon Benefits available through Human Resources.


MERASTAR/UNITRIN DIRECT
Employee may purchase auto, home or boat insurance through Merastar at Patheon
group rates.


TUITION REIMBURSEMENT
Employees may obtain prior approval for tuition reimbursement of courses that
are part of a job-related degree up to an annual cap of $7500.


VISION CARE
Patheon offers a vision program that offers reimbursement for an eye exam and
lenses once every calendar year and frames once every two years. The Plan
defines specific providers and allowable expenses.


The previous paragraphs provide a convenient summary of Patheon benefits. In the
event of a discrepancy with a Patheon benefit plan or certificate, the plan or
certificate governs. The Company may at any time and at its discretion change
carriers, or self-insure, any and all of these health and welfare benefits.
Moreover, the Company may at any time at its discretion alter, modify,
discontinue, or terminate any and all of its health and welfare benefits, plans
or programs, including those described above. While the Company anticipates
notifying employees of changes in these benefits, plans or programs, it may do
so without prior notice to employees.



[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]



Schedule C - Confidentiality, Non-Competition and Non-Solicitation


PATHEON PHARMACEUTICAL SERVICES INC.
CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION UNDERTAKING
                                    


In consideration of Harry Gill accepting the offer of employment of Patheon
Pharmaceuticals Services Inc. ("Patheon") in accordance with the letter to which
this Confidentiality, Non-Competition and Non-Solicitation Undertaking (the
“Undertaking”) is attached, the Employee undertakes and covenants with Patheon
as follows:


1.
CONFIDENTIAL INFORMATION



1.1
Confidential Information



The Employee acknowledges that all information and facts relating to the
business and affairs of Patheon and its customers, including, without
limitation, trade secrets, data, notes, marketing plans, sales patterns, and
private corporate and financial information (the "Confidential Information") is
confidential and proprietary to Patheon and is a valuable trade secret of
Patheon, disclosure of which could severely damage the economic interests of
Patheon. Confidential Information includes, without limitation, any document,
work, instrument or other medium assembled or composed by the Employee which
contains Confidential Information.


1.2    Non-Disclosure of Confidential Information


The Employee will not, either during his or her employment or at any time
thereafter, use or disclose, directly or indirectly, any Confidential
Information to any person outside Patheon, except where the disclosure is
necessary for the proper and bona fide execution of the Employee's duties
hereunder, without the prior written consent of Patheon. The Employee's
obligation not to use or disclose Confidential Information without prior written
consent will continue to apply after the Employee has ceased to be an employee
of Patheon until the time the Confidential Information becomes public knowledge
through no fault of the Employee. Patheon will have full right, title and
authority to deal in and with the proprietary rights and the Confidential
Information. The Employee acknowledges and agrees that the restrictions
contained in this Article 1 are reasonable in the circumstances in order to
protect the business of Patheon.


1.3    Return of Confidential Information


Confidential Information and the documents, works, instruments or other medium
containing Confidential Information will remain the property of Patheon and will
be returned to Patheon upon request or immediately following Employee's
termination of employment for any reason. Employee agrees that he will not
retain any copies, duplications, reproductions or excerpts from any of the
foregoing materials.


2.    INVENTIONS


2.1    Inventions


Subject to Section 2.2, the Employee agrees that all discoveries, improvements,
designs, ideas or inventions made or conceived, in whole or in part, by the
Employee during his or her employment or within three years following
termination of employment for any reason whatsoever (the "Inventions") will be
the sole property of Patheon. The Employee will:


(a)
promptly disclose and describe all such Inventions in writing to Patheon;



(b)
assign, and the Employee does hereby assign, to Patheon, without further
compensation, all of the Employee's rights, title and interest in and to the
Inventions and to all applications for letters of patent,


[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]

copyrights, industrial design or other forms of protection granted for the
Inventions throughout the world;


(c)
deliver promptly to Patheon, upon request and in the form and manner prescribed
by Patheon (without charge to Patheon but at Patheon's expense) the written
instruments described in paragraph (b) and perform acts deemed necessary by
Patheon to obtain and maintain the instruments and to transfer all rights and
title thereto to Patheon; and



(d)
give all assistance that may be required by Patheon to enable it to protect or
exploit the Inventions in any country of the world.



The Employee does hereby waive any rights that the Employee may have in each of
the Inventions and any part or parts thereof, including, but not limited to, the
right to the integrity of the Inventions, the right to be associated with the
Inventions as its author by name or under a pseudonym and the right to remain
anonymous.


2.2    Excluded Inventions


The provisions of Section 2.1 will not apply to Inventions which fulfill all of
the following criteria:


(a)
Inventions for which no equipment, supplies, facility or Confidential
Information belonging to Patheon were used; and



(b)
Inventions that do not relate to the business of Patheon or to Patheon's actual
or demonstrably anticipated processes, research or development which the
Employee had access to or knowledge of; and



(c)
Inventions that do not result from any work performed by the Employee for
Patheon.







3.    NON-SOLICITATION/NO-HIRE


3.1    Non-Solicitation/No-Hire of Employees.
The Employee will not, during his or her employment and for 12 months after the
termination of employment with Patheon for any reason whatsoever, hire or
solicit the employment of employees of Patheon in any manner whatsoever that
would have the effect of causing them to leave the employment of Patheon.


3.2    Non-Solicitation of Customers.
The Employee will not, for 12 months after the termination of his/her employment
with Patheon, directly or indirectly solicit, divert, or attempt to divert from
Patheon any customer of Patheon with whom Employee had contact during employment
with Patheon.


4. NON-COMPETITION
Employee agrees that during his or her employment with Patheon and for 12 months
after the termination of employment with Patheon, Employee will not directly or
indirectly, perform any duties or services similar to those performed for
Patheon (whether advisory, consulting, employment or otherwise) for any person,
firm, corporation, partnership, or other entity or venture which engages in a
Competitive Business (as defined in this Undertaking) in the United States, in
any territory of the United States, or in any foreign country in which Patheon
conducts business. “Competitive Business” means a business engaged in the sale
of commercial pharmaceutical manufacturing capabilities and/or pharmaceutical
development services. This non-compete does not restrict the Employee from
future employment in the pharmaceutical industry.



[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]

5.    EMPLOYMENT-AT-WILL


Nothing in this Undertaking alters the Employment-At-Will nature of Employee's
employment relationship with Patheon.


6.    GOVERNING LAW
This Undertaking will be governed and construed in accordance with the laws of
the State of Ohio. The resolution of any claims or disputes arising from this
Undertaking will be subject to the exclusive jurisdiction of the State or
Federal Courts located in Hamilton County, Ohio.


7. SEVERABILITY
The provisions of this Undertaking are severable. If any provision of this
Undertaking is determined to be invalid or unenforceable by a court of competent
jurisdiction, the other provisions of this Undertaking will continue in full
force and effect and the voided provision will be amended, if permissible, to
the extent necessary to render it valid and enforceable in the court's
jurisdiction.
IN WITNESS WHEREOF this Undertaking has been executed this day of , 2010.






EMPLOYEE:                            WITNESS:




___________________ _____ _______________________________
Harry Gill (Print) Name (Print)






_______________________ _______________________________
Harry Gill (Signature) Signature
    




_________________________________ _______________________________
Date Date

























[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]



Schedule D - Deferred Compensation Summary


PATHEON PHARMACEUTICAL SERVICES INC. - DEFERRED COMPENSATION PLAN



As a key member of the Patheon management team, you are eligible to participate
in the Patheon US Deferred Compensation Plan. As an eligible employee you can
contribute up to 25% of your annual base salary, and as agreed to by the
Company, up to 100% of your annual bonus to your account on a tax-deferred
basis.


The Company will make contributions for you if you receive a reduced benefit
under the Company's 401(k) plan as a result of your deferral elections under the
Plan, the 401(k) plan contribution limits and the 401(k) plan nondiscrimination
rules. Your deferrals are fully vested at all times.


Amounts credited to your account generally will commence to be paid in the year
following your termination of employment. You can elect to receive distributions
in a lump sum or in annual installments over not more than ten years. To the
extent permitted by law, you will have limited opportunities to (i) receive
payment of your account prior to termination of employment and (ii) change the
form of payment of your account. The amounts contributed to your account will be
credited with earnings, gains and losses based on the performance of the funds
offered under the Company's 401(k) plan.


Benefits under the Plan are paid out of the Company's general assets, which
remain available to the Company for any corporate purpose and are subject to the
claims of the Company's general creditors. The Company may decide to segregate
the Plan assets in a trust (the assets of which remain subject to the claims of
the Company's general creditors). The Company generally has the ability to
terminate the Plan at any time and distribute your account either (i) in
accordance with the form of distribution elected by you (commencing at the time
elected by you) or (ii) in a lump sum as soon as practicable after the
termination of the Plan.


The Company may at any time in its discretion alter, amend, discontinue, or
terminate its Deferred Compensation Plan and any of its provisions. While the
Company would anticipate providing notice to its employees prior to any such
changes, it may do so without prior notice to its employees.



















[footer01.jpg]